Citation Nr: 0834055	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lung problems, claimed 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel






INTRODUCTION

The veteran served on active duty in the Navy from August 
1952 to September 1952.  He had active service with the 
Merchant Marine from May 1965 to August 1965 and from 
December 1965 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for lung problems, 
claimed as secondary to herbicide exposure, based on his 
service in the Merchant Marine.  

The Board notes that the veteran has also raised claims for 
service connection for prostate cancer, impotence, 
incontinence, and the loss of a kidney, all claimed as 
secondary to herbicide exposure.  Since the RO has not yet 
adjudicated these issues, the Board will refer these claims 
to the RO for its consideration in the first instance, as 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

As an initial matter, the veteran contends that the RO erred 
by failing to grant him service connection based on his 
service in the Merchant Marine.  The veteran's claims folder 
contains four Certificates of Discharge to Merchant Seaman 
documenting service in the United States Coast Guard Merchant 
Marine, from May 1965 to August 1965 and from December 1965 
to April 1966.  

Under the applicable criteria, disability compensation 
benefits may be awarded for a disease or injury incurred in 
or aggravated during active service.  38 U.S.C.A. § 1110 
(West 2007); 38 C.F.R. § 3.303 (2007).  Individuals and 
groups considered to have performed active service include 
individuals in the American Merchant Marine in oceangoing 
service performed during the Period of Armed Conflict, which 
extended from December 7, 1941, to August 15, 1945.  
38 C.F.R. § 3.7(x)(15) (2007).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims has held that VA has lawfully promulgated 
regulations making service department findings binding on the 
VA for purposes of establishing service in the United States 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the United States 
Armed Forces.  In addition, service department findings are 
binding on the VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993).

The veteran's Certificates of Discharge to Merchant Seaman 
show that he had verified service in the Merchant Marines 
from May 1965 to August 1965 and from December 1965 to April 
1966.  However, there was no Merchant Marine service noted 
between December 7, 1941, and August 15, 1945.  Accordingly, 
the Board finds that the veteran does not meet the criteria 
for eligibility for service connection based on his Merchant 
Marine service.  38 C.F.R. § 3.7(x)(15) (2002).  

In addition to his service in the Merchant Marines, evidence 
of record includes a service separation from that shows that 
the veteran served on active duty in the Navy from August 
1952 to September 1952.  The Board therefore finds that the 
veteran has qualifying service for VA benefits purposes on 
the basis of his Navy service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007); 38 C.F.R. § 3.6(b)(1) 
(2007).  The veteran has not expressly claimed that his lung 
problems were incurred or aggravated during his period of 
active service in the Navy, and the RO adjudicated his claim 
for service connection on the basis of that service.  
Nevertheless, the Board finds that the issue of service 
connection based on the veteran's active duty in the Navy has 
been implicitly raised and must now be addressed.  McGrath v. 
Brown, 5 Vet.App. 57 (1993).  

VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
The notice provisions of law require VA to indicate which 
portion of that information and evidence is to be provided by 
the claimant and which portion VA will attempt to obtain on 
the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The RO denied the veteran's claim on the grounds that his 
service in the Merchant Marines did not qualify him for 
entitlement to VA benefits and did not provide notice 
regarding the claim because of the lack of qualifying 
military, naval, or air service.  However, the veteran has 
qualifying service for VA benefits purposes on the basis of 
his Navy service.  Because the veteran has not yet been 
provided a notice letter that pertains to his service 
connection claim, the Board finds that remand in this case is 
required for compliance with the notice and duty to assist 
provisions. 

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the veteran 
informing him of the criteria for 
service connection for lung problems, 
claimed as secondary to Agent Orange 
exposure. 

2.  Then, after allowing an appropriate 
time for response and after ensuring 
any other necessary development has 
been completed, readjudicate the claim.  
If the action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow an appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

